DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, of which all pending claims are rejected. 

Claim Objections
Claim 7 is marked-up with the word “(Allowed)”. It is not clear what does it mean. Appropriate correction and/or explanation is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/ guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,069,420 B2 (hereinafter “420 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications recite limitations that are closely related.
For the purpose of illustration, only independent claims 1, 13 and 18 of the instant application are compared with the corresponding independent claims 1, 15 and 20 of the ’420 patent in the following table (underlining is used to indicate conflicting limitations):

Instant application
US Patent 11,069,420 B2
1. A system for in-system testing of a memory device, comprising: 
a processing resource configured to receive a function, selected from a library of functions, to execute during a test of a system under test (SUT) including a memory device; and 
a switch board coupled to the processing resource and configured to…




…provide a signal to the SUT that simulates an input to the SUT during operation of the SUT.  

1. A system, comprising: 

a processing resource; and 




a switch board coupled to a system under test (SUT) and the processing resource, wherein the SUT includes a memory device, wherein the switch board is configured to: provide power to the SUT; communicate a first signal from the SUT to the processing resource; and 
provide a second signal to the SUT that simulates an input to the SUT during operation of the SUT, and 
wherein the processing resource is configured to: receive a function, selected from a library of functions, to execute during a test of the memory device; and cause the switch board to provide the second signal during the test of the SUT.
13. A method for in-system testing of a memory device, comprising: 
during a system-level in-system test of a memory device of a system under test (SUT), 








determining whether a datalog file of the SUT includes a particular text string; and 
responsive to determining that the datalog file includes the particular text string, providing a trigger signal to a diagnostic device. 
15. A method, comprising: 

receiving at least one application programming interface (API) function selected from a library of API functions, wherein the library of API functions is associated with system-level in-system testing of a memory device of a system under test (SUT); executing the at least one selected API function to perform a system-level in-system test of the memory device; during the system-level in-system test, 
determining whether a datalog file of the SUT includes a particular text string; and 
responsive to determining that the datalog file includes the particular text string, providing a trigger signal to a diagnostic device.
18. A non-transitory machine-readable medium storing a set of instructions for in-system testing of a memory device executable by a processing resource to: 




during a system-level in-system test of a memory device of a system under test (SUT), detect a particular event of the SUT based on communications received from the SUT; 
responsive to detecting the particular event, record communications between the memory device and the SUT; and 
responsive to detecting the particular event, synchronize the particular event and an event of a user selection of application programming interface (API) functions. 
20. A non-transitory machine-readable medium storing a set of instructions executable by a processing resource to: 
receive a user selection of application programming interface (API) functions from a library of API functions; perform a system-level in-system test of a memory device of a system under test (SUT) based on the user selection of API functions; 
during the system-level in-system test, detect a particular event of the SUT based on communications received from the SUT; 

responsive to detecting the particular event, record communications between the memory device and the SUT; and 
responsive to detecting the particular event, synchronize the particular event and an event of the user selection of API functions.


Claims 1, 13 and 18 of the instant application are anticipated by claims 1, 15 and 20 of the ‘420 patent respectively. Therefore, the claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993).
Independent/dependent claims correspondence are as follows:
Claim 1 of the instant application with claim 1 of the ‘420 patent.
Claim 2 of the instant application with claim 2 of the ‘420 patent.
Claim 3 of the instant application with claim 3 of the ‘420 patent.
Claim 4 of the instant application with claim 4 of the ‘420 patent.
Claim 5 of the instant application with claim 5 of the ‘420 patent.
Claim 6 of the instant application with claim 6 of the ‘420 patent.
Claim 7 of the instant application with claim 7 of the ‘420 patent.
Claim 8 of the instant application with claim 8 of the ‘420 patent.
Claim 9 of the instant application with claim 10 of the ‘420 patent.
Claim 10 of the instant application with claim 11 of the ‘420 patent.
Claim 11 of the instant application with claim 12 and 13 combined of the ‘420 patent.
Claim 12 of the instant application with claim 14 of the ‘420 patent.
Claim 13 of the instant application with claims 15 of the ‘420 patent.
Claim 14 of the instant application with claims 16 of the ‘420 patent.
Claim 15 of the instant application with claims 17 of the ‘420 patent.
Claim 16 of the instant application with claims 18 of the ‘420 patent.
Claim 17 of the instant application with claims 19 of the ‘420 patent.
Claim 18 of the instant application with claims 20 of the ‘420 patent.
Claim 19 of the instant application with claims 21 of the ‘420 patent.
Claim 20 of the instant application with claims 22 of the ‘420 patent.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Azam et el. (US 2019/0051370) in view of Baier et al. (US 2008/0126632 A1) (hereinafter Azam-Baier).

Regarding claim 1, Azam teaches, a system for in-system testing of a memory device (Azam: ‘in-system testing of memory’ [0017]), comprising: a processing resource configured to receive a function, selected from a library of functions, to execute during a test of a system under test (SUT) including a memory device (Azam: ‘software program from software test library (STL) is executed in-system by a processor’ [0002]);
Azam does not explicitly disclose, a switch board coupled to the processing resource and configured to provide a signal to the SUT that simulates an input to the SUT during operation of the SUT.  
However, Baier et al. teaches in an analogous art, ‘SUT communicates through the drone card’  [0012] If a particular test/debugging session requires further Input/Output (I/O) stimulus/communication (described in further detail below), appropriate cabling can be directly attached between SUT 202 and DRONE card 206. For example, a cable 210a connects Serial Peripheral Interface (SPI) bus port 212a in SUT 202 with SPI bus port 214a in DRONE card 206, thus permitting DRONE card 206 to directly communicate with the SPI bus (not shown) in SUT 202. Similarly, cable 210b couples Inter-Integrated Circuit (I2C) bus port 212b with I2C bus port 214b; cable 210c couples General Purpose Input/Output (GPIO) port 212c with GPIO 214c; cable 210d couples parallel port 212d with parallel port 214d; cable 210e couples Universal Serial Bus (USB) port 212e with USB port 214e; and cable 210f couples Ethernet port 212f with Ethernet port 216f. Through the use of such cabling and ports, allowing DRONE card 206 to have direct access to various busses in SUT 202, DRONE card 206 is able to directly control various debugging operations. For example, hardware in SUT 202 can be configured by DRONE card directly accessing the I2C bus (or, alternatively, the SPI bus) in SUT 202. Similarly, timing synchronization for injecting or retrieving data into SUT 202 (e.g., into the PCI data portion of the system memory in SUT 302 and/or the memory mapped registers in the Central Processing Unit (CPU) in SUT 302) can be directly controlled via any bus that supports the GPIO's in the SUT 302. Such GPIO's can also be used to power-up and/or reset SUT 302 (See also [0013-0017])
Therefore, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to combine Azam’s teachings of ‘in-field testing and diagnostic of memory’ with Baier’s teaching of ‘stimulating and receiving test/debug data from a SUT via a drone card PCI Bus’ to provide a method and system for aiding in debugging operations of a System Under Test (SUT) through the use of an external DRONE card. This information is communicated between the SUT and a DRONE card via a PCI bus. By doing so debug/status information is thus accessed and manipulated by the DRONE card without disturbing (interrupting) normal operations of the SUT.

Regarding claim 7, Azam-Baier teaches, the system of claim 1, wherein the first signal is a general purpose input/output (GPIO) signal of the SUT (Baier: ‘general purpose input/output signal of the system under test’ [0012, 0020]).  

Regarding claim 8, Azam-Baier teaches, the system of claim 1, wherein the switch board is configured to: digitize a signal from the SUT; and provide a trigger signal to a diagnostic device coupled to the switch board and the SUT in response to the digitized signal being in a particular logical state (Azam: ‘diagnostic mode can be triggered in-field’ [0011, 0049]; Baier: ‘triggering events for debugging’ [0016-0017, 0020]).  

Regarding claim 9, Azam-Baier teaches, the system of claim 8, wherein the diagnostic device is configured to record communications between the SUT and the memory device in response to receiving the trigger signal  (Azam: ‘diagnostic mode can be triggered in-field’; ‘log (store) and generate the error reports’ [0011, 0049, 0017]; Baier: ‘triggering events for debugging’ [0016-0017, 0020]).

Regarding claim 10, Azam-Baier teaches, the system of claim 9, wherein the digitized signal being in the particular logical state is indicative of a reboot of the SUT (Azam: ‘booting/rebooting’ [0017]).  

Regarding claim 11, Azam-Baier teaches, the system of claim 1, wherein the memory device comprises a solid state drive (SSD) having a Serial Advanced Technology Attachment (SATA) interface or a non-volatile memory express (NVMe) interface (Azam: ‘a list of compatible memory devices’ [0071-0073, 0066]).  

Regarding claim 12, Azam-Baier teaches, the system of claim 1, wherein the memory device comprises an embedded multi-media controller (eMMC) or universal flash storage (UFS) (Azam: ‘a list of compatible memory devices’ [0071-0073, 0066]).  

Claims 2-6 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Azam et el. (US 2019/0051370) in view of Baier et al. (US 2008/0126632 A1), and further in view of Holdren et al. (US 2017/0337752 A1) (hereinafter Azam-Baier-Holdren).

Regarding claim 2, Azam-Baier does not explicitly disclose, the system of claim 1, wherein the SUT comprises an in-vehicle infotainment (IVI) system.
However, Holdren teaches in an analogous art, ‘in-vehicle infotainment (IVI) system’ [0005] The present invention may provide an in-vehicle multi-modal validation system. The embedded test interface may reside within a particular vehicle module or modules, for example a radio head unit (HU), and may accept test scripts that could be loaded to internal memory or read from an external device such as a USB drive, cell phone memory, or computer hard drive. The device or devices interacting directly with the test script (known as the device under test) may contain all components (software, hardware, or otherwise) required to support the interactions. Once loaded, the system may provide a test mode, wherein portions of the vehicle's infotainment controls and displays may become available for interaction with the test interface. Examples of such infotainment controls include steering wheel controls, soft keys, potentiometers, and essentially any available device with which the head unit communicates. Portions of the vehicle's infotainment controls and displays may be made available for interaction with the test interface through the built-in diagnostics mode for whichever communication protocol is in use with a given system (e.g., CAN, LIN, Automotive Ethernet, etc.) or internally on a particular module or modules. Examples of external displays include, but are not limited to, the head unit's internal or external display, the instrument panel cluster (IPC), and the heads up display (HUD). While under test, the system may still acknowledge and respond to any request that carries a higher priority task (e.g., automatic crash notification, chimes, collision detection system requests), after which test system functionality may resume (See also [0015-0016]).
Therefore, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to combine Azam-Baier’s teachings of ‘in-field testing and diagnostic of memory, and stimulating and receiving test/debug data from a SUT via a drone card PCI Bus’ with Holdren’s teaching of ‘multi-modal test arrangement for a motor vehicle’ to provide a multi-modal test method for a motor vehicle, including loading a test script into the motor vehicle, and running the test script in the motor vehicle. A user interface permanently installed in the motor vehicle is used to instruct a human user to perform a step required to run the test script. It is determined whether an actual result of running the test script matches an expected result of running the test script. By using the test interface and leveraging existing vehicle systems, displays and controls, the inventive system can greatly reduce the overall workload of the driver/test subject, improving safety, quality of results, and decreasing total test time.

Regarding claim 3, Azam-Baier-Holdren teaches, the system of claim 2, wherein the signal simulates startup of a vehicle including the IVI system (Holdren: ‘vehicle infotainment controls’ [0005, 0015-16]).  

Regarding claim 4, Azam-Baier-Holdren teaches, the system of claim 2, wherein the signal simulates connection of a battery of a vehicle including the IVI system to the IVI system  (Holdren: ‘test interface for testing of various parts/portions of a vehicle or vehicle infotainment controls’ [0005, 0015-16]).  

Regarding claim 5, Azam-Baier-Holdren teaches, the system of claim 2, wherein the signal simulates activation of a rearview camera of a vehicle including the IVI system  (Holdren: ‘test interface for testing of various parts/portions of a vehicle or vehicle infotainment controls’ [0005, 0015-16]). 

Regarding claim 6, Azam-Baier-Holdren teaches, the system of claim 2, wherein the signal simulates changing gears of a vehicle including the IVI system (Holdren: ‘test interface for testing of various parts/portions of a vehicle or vehicle infotainment controls’ [0005, 0015-16]).

Regarding claim 13, Azam teaches, a method for in-system testing of a memory device (Azam: ‘in-system testing of memory’ [0017]), comprising: during a system-level in-system test of a memory device of a system under test (SUT), (Azam: ‘software program from software test library (STL) is executed in-system by a processor’ [0002])…..;  
Azam does not explicitly disclose, ..providing a trigger signal to a diagnostic device.
However, Baier et al. teaches in an analogous art, ‘detect a particular event of the SUT based on a triggering event’ [0016] Drone software 334, as described below, drives various I/O ports (212a-f in FIG. 2) to further stimulate the SUT 302 and trigger hardware events for hardware or software debugging. [0017] Referring now to FIG. 4, a flow-chart of exemplary steps taken by the present invention is presented. After initiator block 402, an area of system memory 310 is mapped to a PCI space for access by DRONE card 206 via PCI bus 204. As described at block 406, debug data from the System Under Test (SUT) is shadow-copied to the PCI space in system memory 310. By being located in this PCI space, the debug data can be placed directly on the PCI bus of the SUT, which can be used to transmit the debug data (in parallel mode) directly to the DRONE card 206 (as shown in FIG. 3 above). Thus, the DRONE card 206 has the capability of both directly reading debug data from the SUT's system memory, as well as directly writing data (e.g., triggering data) directly into the PCI space (block 408). Furthermore, since data on the PCI bus is controlled in part by the PCI space in the SUT's system memory, other trigger signals (including those for hardware components) can be placed directly onto the SUT's PCI bus, such that the DRONE card is able to manipulate the testing and debugging of both software and hardware in the SUT (block 410). The process, as described, thus ends at terminator block 412 (See also [0011, 0049, 0017])
Therefore, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to combine Azam’s teachings of ‘in-field testing and diagnostic of memory’ with Baier’s teaching of ‘stimulating and receiving test/debug data from a SUT via a drone card PCI Bus’ to provide a method and system for aiding in debugging operations of a System Under Test (SUT) through the use of an external DRONE card. This information is communicated between the SUT and a DRONE card via a PCI bus. By doing so debug/status information is thus accessed and manipulated by the DRONE card without disturbing (interrupting) normal operations of the SUT.
Azam-Baier does not explicitly disclose, …determining whether a datalog file of the SUT includes a particular text string..; responsive to determining that the datalog file includes the particular text string,
However, Holdren teaches in an analogous art, ‘text script’ [0004] A test script is a set of steps that may include machine language or application interface (API) instructions (e.g., calls/responses), or human-readable text, used to set the preconditions for a specific use case, providing steps to execute the test, the expected system interaction, criteria by which to assess a success or failure, and a place to record the final result. [0006] During the test, the head unit may present the user with test script instructions and provide an interface to either accept or reject the result of a test. The user interface, in general, may include an HMI (human machine interface), such as steering wheel controls and touch screen keys. All system results associated with a test script may be available in text format using standard logging practices already in place during the software development process (see also [0015-0022]).
Therefore, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to combine Azam-Baier’s teachings of ‘in-field testing and diagnostic of memory, and stimulating and receiving test/debug data from a SUT via a drone card PCI Bus’ with Holdren’s teaching of ‘multi-modal test arrangement for a motor vehicle’ to provide a multi-modal test method for a motor vehicle, including loading a test script into the motor vehicle, and running the test script in the motor vehicle. A user interface permanently installed in the motor vehicle is used to instruct a human user to perform a step required to run the test script. It is determined whether an actual result of running the test script matches an expected result of running the test script. By using the test interface and leveraging existing vehicle systems, displays and controls, the inventive system can greatly reduce the overall workload of the driver/test subject, improving safety, quality of results, and decreasing total test time.

Regarding claim 14, Azam-Baier-Holdren teaches, the method of claim 13, further comprising, responsive to providing the trigger signal, recording communications between the SUT and the memory device with the diagnostic device  (Azam: ‘diagnostic mode can be triggered in-field’; ‘log (store) and generate the error reports’ [0011, 0049, 0017]; Baier: ‘triggering events for debugging’ [0016-0017, 0020]).  

Regarding claim 15, Azam-Baier-Holdren teaches, the method of claim 13, further comprising, responsive to determining that the datalog file of the SUT includes the particular text string, synchronizing an event of a test session datalog file with an event of the datalog file of the SUT associated with the particular text string (‘Holdren:  ‘text script’ [0004, 0006, 0015, 0022]).

Regarding claim 16, Azam-Baier-Holdren teaches, the method of claim 13, further comprising, responsive to determining that the datalog file of the SUT includes the particular text string, inputting a signal that simulates an error of the memory device to the SUT (Azam: ‘error or the memory device’ [0021-0025]).  

Regarding claim 17, Azam-Baier-Holdren teaches, the method of claim 13, further comprising: monitoring a first signal output from the SUT; and responsive to detecting a change in a state of the first signal, inputting a second signal to the SUT that simulates an input to the SUT during operation of the SUT  (Baier: ‘general purpose input/output signal to monitor of the system under test’ [0012, 0020]). 

Regarding claim 18, Azam teaches, a non-transitory machine-readable medium storing a set of instructions for in-system testing of a memory device executable by a processing resource to: during a system-level in-system test of a memory device of a system under test (SUT) (Azam: ‘in-system testing of memory’ [0017]), …; responsive to detecting the particular event (Azam: diagnostic mode can be triggered in-field. [0049] The flow diagram of FIG. 3 may be repeated regularly during predefined time interval. Alternately, the flow diagram of FIG. 3 may be activated through a trigger (e.g., receiving an error indication, etc. [0011, 0049]), record communications between the memory device and the SUT (Azam: ‘log (store) and generate the error reports’ [0011, 0049, 0017]; responsive to detecting the particular event (Azam: diagnostic mode can be triggered in-field. [0049] The flow diagram of FIG. 3 may be repeated regularly during predefined time interval. Alternately, the flow diagram of FIG. 3 may be activated through a trigger (e.g., receiving an error indication, etc. [0011, 0049]), …
Azam does not explicitly disclose, … detect a particular event of the SUT based on communications received from the SUT;
However, Baier et al. teaches in an analogous art, ‘detect a particular event of the SUT based on a triggering event’ [0016] Drone software 334, as described below, drives various I/O ports (212a-f in FIG. 2) to further stimulate the SUT 302 and trigger hardware events for hardware or software debugging. [0017] Referring now to FIG. 4, a flow-chart of exemplary steps taken by the present invention is presented. After initiator block 402, an area of system memory 310 is mapped to a PCI space for access by DRONE card 206 via PCI bus 204. As described at block 406, debug data from the System Under Test (SUT) is shadow-copied to the PCI space in system memory 310. By being located in this PCI space, the debug data can be placed directly on the PCI bus of the SUT, which can be used to transmit the debug data (in parallel mode) directly to the DRONE card 206 (as shown in FIG. 3 above). Thus, the DRONE card 206 has the capability of both directly reading debug data from the SUT's system memory, as well as directly writing data (e.g., triggering data) directly into the PCI space (block 408). Furthermore, since data on the PCI bus is controlled in part by the PCI space in the SUT's system memory, other trigger signals (including those for hardware components) can be placed directly onto the SUT's PCI bus, such that the DRONE card is able to manipulate the testing and debugging of both software and hardware in the SUT (block 410). The process, as described, thus ends at terminator block 412
Therefore, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to combine Azam’s teachings of ‘in-field testing and diagnostic of memory’ with Baier’s teaching of ‘stimulating and receiving test/debug data from a SUT via a drone card PCI Bus’ to provide a method and system for aiding in debugging operations of a System Under Test (SUT) through the use of an external DRONE card. This information is communicated between the SUT and a DRONE card via a PCI bus. By doing so debug/status information is thus accessed and manipulated by the DRONE card without disturbing (interrupting) normal operations of the SUT.
Azam-Baier does not explicitly disclose, synchronize the particular event and an event of a user selection of application programming interface (API) functions
However, Holdren teaches in an analogous art, ‘in-vehicle infotainment (IVI) system’ [0004] A test script is a set of steps that may include machine language or application interface (API) instructions (e.g., calls/responses), or human-readable text, used to set the preconditions for a specific use case, providing steps to execute the test, the expected system interaction, criteria by which to assess a success or failure, and a place to record the final result. [0006] During the test, the head unit may present the user with test script instructions and provide an interface to either accept or reject the result of a test. The user interface, in general, may include an HMI (human machine interface), such as steering wheel controls and touch screen keys. All system results associated with a test script may be available in text format using standard logging practices already in place during the software development process (see also [0015-0022]).
Therefore, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to combine Azam-Baier’s teachings of ‘in-field testing and diagnostic of memory, and stimulating and receiving test/debug data from a SUT via a drone card PCI Bus’ with Holdren’s teaching of ‘multi-modal test arrangement for a motor vehicle’ to provide a multi-modal test method for a motor vehicle, including loading a test script into the motor vehicle, and running the test script in the motor vehicle. A user interface permanently installed in the motor vehicle is used to instruct a human user to perform a step required to run the test script. It is determined whether an actual result of running the test script matches an expected result of running the test script. By using the test interface and leveraging existing vehicle systems, displays and controls, the inventive system can greatly reduce the overall workload of the driver/test subject, improving safety, quality of results, and decreasing total test time.

Regarding claim 19, Azam-Baier-Holdren teaches, the medium of claim 18, wherein the instructions to detect the particular event comprise instructions executable to: monitor a general purpose input/output (GPIO) signal output from the SUT; and detect a change in the GPIO signal (Baier: ‘general purpose input/output signal of the system under test’ [0012, 0020]).    

Regarding claim 20, Azam-Baier-Holdren teaches, the medium of claim 18, wherein the instructions to detect the particular event comprise instructions executable to parse a datalog file of the SUT for an indication of the particular event (Azam: ‘log (store) and generate the error reports’ [0011, 0049, 0017]; Baier: ‘triggering events for debugging’ [0016-0017, 0020]).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion
The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Lee et al. (US 2012/0191964 A1) teaches a method of booting an information handling system including a volatile memory device to be selectively tested during a booting operation, the method comprising a step of reading current system configuration information from the information handling system, a step of comparing the current system configuration information with corresponding prestored system configuration information in a nonvolatile memory device, and a step of selectively performing a test for the volatile memory device according to a result of the comparison.
Edwards et al. (US 2017/0228306 A1) teaches a method for generating an automated test configured to test a system under test. The system under test has a plurality of operational states, at least one operational state having one or more executable actions associated therewith operable to execute predetermined operations and/or transition the system under test between operational states. The method includes the steps of: defining a model of the system under test comprising a plurality of model states; defining one or more selectable model actions; associating one or more test description sections with one or more model actions; selecting a sequence of model actions; and utilising the test description sections associated with the selected sequence of model actions to define a sequence of operation commands for execution on the system under test as an automated test..


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112